Case 1:20-mj-00166-MEH Document 1-2 Filed 10/15/20 USDC Colorado Page 1 of 1




 DEFENDANT:            WAYNE TYNER

 AGE/YOB:              1986

 COMPLAINT             ______ Yes      _______ No
 FILED?
                       If Yes, MAGISTRATE CASE NUMBER_____________

 HAS DEFENDANT BEEN ARRESTED ON COMPLAINT?                        __ Yes      __ No
  If No, a new warrant is required

 OFFENSE(S):           18 U.S.C. §§1039(a)(1) and 2 (Fraud in connection with obtaining
                       confidential phone records and Aiding and Abetting the Same)

 LOCATION OF           Weld, Jefferson, El Paso and Arapahoe Counties, Colorado
 OFFENSE:

 PENALTY:              NMT 10 years imprisonment, NMT $250,000 fine, or both; NMT 3 years
                       supervised release; $100 special assessment and restitution, each count.

 AGENT:                Michael A. Thrapp
                       Task Force Officer, FBI Safe Streets Task Force

 AUTHORIZED            Greg Holloway, AUSA
 BY:                   Assistant United States Attorney


ESTIMATED TIME OF TRIAL:

 X five days or less; ___ over five days

THE GOVERNMENT

    will seek detention in this case based on 18 U.S.C. § 3142(f)(2)

The statutory presumption of detention is not applicable to this defendant.




                                                1
